 LONGSHOREMENILA LOCAL928 (BUFFALO STONE)InternationalLongshoremen'sAssociation,AFL-CIO, Local 928andBuffalo Crushed Stone,Inc (and Gateway Trade Center,Inc, a SisterCorporation)and International Union of OperatingEngineers,Local17, 17A and 17B andTruckDrivers Local Union No 449, affiliatedwith the Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,affiliated withtheAFL-CIO Cases 3-CD-587-1and 3-CD-587-2October 26 1988DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe charges in this Section 10(k) proceedingwere filed on June 13 1988 by Buffalo CrushedStone Inc (or the Employer) alleging that the RespondentInternationalLongshoremen s AssociationAFL-CIO Local 928 (ILA Local 928) violated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity withan object of forcing the Employerto assigncertainwork to employees it represents rather than to employees represented by International Union of OperatingEngineersLocal 17 17A and 17B andTruck Drivers Local Union No 449 affiliated withthe Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America affiliated withthe AFL-CIO The hearing was held on July 291988 before Hearing Officer Reva W BethaThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board affirms the hearing officers rulingsfinding them free from prejudicial errorOn theentire record the Board makes the following findragsIJURISDICTIONBuffalo Crushed Stone Inc a New York Statecorporationwith its principal place of business inBuffaloNew York is engaged in the retail andnonretail sale and distribution of slag stone andblacktop and in providing services to the GatewayTrade Center Inc and other business enterprisesItannually derives gross revenues in excess of$500 000 for services sales and distribution andpurchases and receives goods and materials valuedin excess of $50 000 directly from points outsidethe State of New YorkWe find the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that ILA Local 928 Operating EngineersLocal 17/17A/17B and Truck Drivers Local 449445are labor organizations within the meaning of Section 2(5) of the ActIITHE DISPUTEA Background and Facts of DisputeAbout 3 years ago Gateway Trade Center'(Gateway) was formed and began operating Gateway Metroport Center a part of the Port of Buffalo that formerly had been operated by a public authorityGateway employs no operational employeesWork at the port is done for Gateway by Buffalo Crushed Stone Inc whose employees are representedbyOperatingEngineersLocal17/17A/17B and Truck Drivers Local 449 Employees who are represented by Operating Engineers Local 17/17A/17B handle all the mobile liftsand equipment including cranes shovels front endloaders forklifts ships gear and dock equipment inunloading ships and railcars Employees who arerepresented by Truck Drivers Local 449 operateall conveyors crushers screeners and trucks in themovement of material to and from ships railcarsand storage sites and perform all manual labor onships and docks when loading and unloading cargountil equipment manned by employees representedby Operating Engineers Local 17/17A/17B takesover Both groups of employees repair the equipment they operateRichardMirabellivice president of both theEmployer and Gateway as well as other Employerwitnesses testified that on June 10 1988MichaelBrillpresident of ILA Local 928 and five othermen established afloating picketlinenear theGateway Metroport They displayed a sign thatreadUnemployedLongshoremenprotestingworking conditions and wagesA freighter theSilver Leader was scheduled to dock on that dayDue to the picket line the pilot of the SilverLeader and two tugboat captains refused to guidethe ship into the portMirabelli also testified that on June 10 1988Brill told him [T]he ILA will handle that ship ornobody else is going to handle that ship [Brill] saidthat s going to be [ILA] work or [the SilverLeader] isn t coming inMirabelli added that Brillalso told him [A]ll the ships that come in here aregoing to be our ships or you aren t going to getanyFollowing this conversationBrill and theother men returned to the boat and continued picketingAfter additional unsuccessful attempts to'Buffalo Crushed Stone Co Inc and Gateway Trade Center are sistercorporationswith common officers Their parent corporation is 2544Clinton StreetInc in Buffalo291NLRB No 76 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDenter the port 2 the Silver Leader proceeded toDetroitwhere its cargo was shipped overland toBuffaloB The Work in DisputeThe work in dispute is the loading and unloadingof ships and the transfer of material onto and off ofthe dock at the Gateway Metroport Center 3C Contentions of the PartiesThe Employer contends that the disputed workshould be awarded to the employees representedby OperatingEngineersLocal 17/17A/17B andTruck Drivers Local 449 on the basis of the Employer s practice collective bargaining agreementsand certifications skill and safety and economyand efficiency of operation Truck Drivers Local449 and Operating Engineers Local 17/17A/17Bconcur in supporting the Employers work assignmentILA Local 928 did not send a representativeto the hearing or file a briefD Applicability of the StatuteBefore the Board proceeds with a determinationof a dispute pursuant to Section 10(k) of the Act itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violatedand that there is no agreed on method for the voluntary adjustment of the disputeWitnesses for the Employer testified that on June10 1988 ILA Local 928 established a floatingpicketlinethat prevented a vessel from enteringtheGateway Metroport Further, the Employerwas threatened by ILA Local 928 s president thatthe ship would not dock unless the ILA did thework of unloading and handling the steel and thatperforming the disputed work on all ships cominginto the port would be done by the ILA or not atallThere is reasonable cause to believe that anobject of the picketing and threat was to force orrequire the Employer to assign the work in disputeto employees represented by ILA Local 928 ratherthan to their own employees represented by TruckDrivers Local 449 and Operating Engineers Local17/17A/17B2Mirabelli testified that he was told in a phone conversation with theshipperFed Nav that the shipper had sent a replacement crew for thetugboats to Buffalo from Ohio but the crew was intimidated from attempting to bring in the S Iver Leader by a group of men whom thecrew believed to be ILA men carrying hockey sticks ai d baseball batsaAlthoughthis descrptionof the workin dispute is open ended therecord before us contains insufficient information to make a determinaLion beyond the work related to the Silver Leader which had beenscheduled to dock at the port on June 10 1988 and to be unloaded thefollowing morning Apparently other vessels have since entered the Metroport without incident although they did not require pilots or tugsNo party claims that thereisan agreed onmethod for the voluntary adjustment of this disputeWe find reasonable cause to believe that a violation of Section 8(b)(4)(D) has occurred and thatthere exists no agreed on method for voluntary ad.justment of the dispute within the meaning of Section10(k) of the Act Accordingly we find thatthe dispute is properly before the Board for determmationE Merits of the DisputeSection 10(k) requires the Board to make an offirmative award of disputed work after consideringvarious factorsNLRB v Electrical Workers IBEWLocal 1212 (Columbia Broadcasting)364 U S 573(1961)The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience reached by balancing the factors involved in a particular caseMachinists Lodge 1743 (J A Jones Construction)135 NLRB 1402 (1962)The following factors are relevant in making thedetermination of this dispute1Board certificationsTruck Drivers Local 449 was certified in 1968andOperatingEngineersLocal 17/17A/17B in1969 for appropriate units of the Employers predecessorThe certifications however predate Gateway Metroports existenceand do not describe thework performed by the certified units This factordoes not favor awarding the work to a particulargroup of employees2Collectivebargaining agreementsBuffalo Crushed Stone has collective bargainingagreementswith both Truck Drivers Local 449and Operating Engineers Local 17/17A/17B It hasno collective bargainingagreementwith ILALocal 928 Both contractscontain language that indicates that they cover employees working at oraround the dock although neither contract describes the work in dispute 4 In the absence of contrary evidencewe find that this factor favors anaward of the disputed work to employees represented by Truck Drivers Local 449 and OperatingEngineers Local 17/17A/17B4 The collective bargaining agreement between the Employer and Operating EngineersLocal 17/17A/17Bstates that the Union is recognizedas the sole collective bargaining agencyfor[All]Enginee s and Operators of cranes shovels locomotives bulldozers loaders and maintenanceengineersemployed at the Company s plants Nos 81 82 and 83Plant No 83 is located at the North End of the Woodlawn property andGateway Trade CenterAreaincluding the dock LONGSHOREMENILA LOCAL928 (BUFFALO STONE)447The agreement with Truck Drivers Local 449states that the Employer agrees to recognize theUnion as the sole collective bargaining agency forallof itsMaintenance and Production Employeesemployedin itsplantswhich are Plant No 81Plant No 82 Plant 83 and Dock Area3Company preference and past practiceBuffalo Crushed Stone prefers that the work indispute be done by employees who are representedby Truck DriversLocal449 and Operating EngineersLocal 17/17A/17BEmployees representedby these Locals have loaded and unloaded shipsand moved materials on and off the dock for the 3years Gateway has operated the port This factorfavors awarding the disputed work to employeesrepresented by Truck Drivers Local 449 and Operating EngineersLocal 17/17A/17B4 AreapracticeNo evidence is available concerning the practiceat docking facilities in the area nor is there anyevidence of what the practice was when the publicauthority operated the port This factor does notfavor awarding the disputed work to a particulargroup of employees5Relative skillsEvidence was introduced to indicate that employees represented by Truck Drivers Local 449and by Operating Engineers Local 17/17A/17Bwere well qualified to do the work Although therecord contains no evidence about the skill of employees represented by ILA Local 928 we are notprepared to say that ILA Local 928 representedemployees are unable to perform the disputedwork This factor does not favor awarding the disputed work to a particular group of employees6Economy and efficiencyMirabelli testified that it is more economical andefficient for the Employer to use its own employees represented by Truck Drivers Local 449 andOperating Engineers Local 17/17A/17BMirabellitestified that he was able to assign these employeesas needed from other nearby facilities operated bythe Employer when they were engaged in similarwork, thus providing greater flexibility in scheduling and economy for the Employer This factorfavors awarding the disputed work to employeesrepresented by Truck Drivers Local 449 and Operating Engineers Local 17/17A/17BConclusionsAfter considering all the relevant factorsweconclude that the employees representedby TruckDrivers Local 449 and Operating Engineers Local17/17A/17Bare entitled to perform the work indisputeWe reach this conclusion relying on thecollective bargaining agreements,Employer preference and past practice and the economy and efficiency of operationsInmaking this determinationwe are awardingthe work to employees representedby Truck DnversLocal 449 and Operating Engineers Local17/17A/17Bnot to those Unions or their membersScope of the AwardThe Employer contends that the scope of theaward should be broad enough to include all shipsand vessels that enter the Gateway Metroport dueto the potentially severe economic impact of repeated picketingby ILA Local928 on the Employer and the regional economy Generally inorder to support a broad areawide award theremust be evidence that the disputed work has been acontinuing source of controversy in the relevantgeographic area and that similar disputes are likelyto recur There must also be evidence that demonstrates the charged party has a proclivity to engagein unlawful conduct to obtain work similar to thedisputedworkWedo not believe the record supports a broad orderWe note particularly that thepicketing was limited to the Silver Leader and thatother vessels entered the port without incidentafter the picketing S Accordingly our determination is limited to the controversy that gave rise tothis proceedingDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute1Employees of Buffalo Crushed Stone Increpresented by Truck Drivers Local Union No449 affiliated with the Brotherhood of Teamsters,ChauffeursWarehousemen and Helpers of America affiliated with the AFL-CIO and InternationalUnion of Operating Engineers Local 17 17A and17B are entitled to perform the loading and unloading of ships and the transfer of material ontoand off of the dock at the Gateway MetroportCenter2InternationalLongshoremen sAssociation,AFL-CIO Local 928 is not entitled by means pro6The Employer contends that the absence of ILA Local 928 from thehearing and the failure of that Union to give assurances that further unlawful conduct will be discontinued is evidenceof a proclivityto engagein future unlawfulconduct withattendantworkinterruptionsWe do notconsider a lack of participation in Board proceedings as sufficient evidence on which to make a broad award and ILA Local 928 has not yetfailed to give assurances that it will abide by a 10(k) determination 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDscribed by Section 8(b)(4)(D) of the Act to forceshall notify the Regional Director for Region 3 inBuffalo Crushed Stone Co Inc to assign the diswritingwhether it will refrain from forcing theputed work to employees represented by itEmployerbymeansproscribedbySection3Within 10 days from this date International8(b)(4)(D) to assign the disputed work in a mannerLongshoremen s AssociationAFL-CIOLocal 928inconsistent with this determination